Citation Nr: 0107028	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a 
medial meniscus tear and patellar mal-alignment of the left 
knee status-post arthroscopic repair.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 7, 1998, to 
November 6, 1998.   Her claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a November 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the benefit sought on appeal.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Clear and unmistakable evidence demonstrates that a left 
knee medial meniscus tear and patellar mal-alignment status-
post arthroscopic repair existed prior to service.

3.  The residuals of a preexisting left knee disability did 
not increase in severity or chronically worsen during 
service.



CONCLUSION OF LAW

Preexisting left knee residuals of a medial meniscus tear and 
patellar mal-alignment status-post arthroscopic repair were 
not aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000).  The Board notes that the veteran's 
service medical records were obtained and that the veteran 
was afforded a VA examination.  The Board further notes that 
the veteran's pre-service and post-service private medical 
records were obtained and that the veteran has indicated that 
she is not participating in any ongoing treatment for her 
left knee condition.  Therefore, the Board concludes that VA 
has met its statutory duty to assist.

The veteran contends that she is entitled to service 
connection for a left knee injury.  Specifically, she avers 
that although she had surgery to repair a torn medial 
meniscus less than one year prior to enlistment, she was 
healthy at the time of enlistment and did not experience any 
problems with her left knee until performing running 
exercises during the first week of her basic training.  The 
veteran related that she heard a pop in her knee while 
running and began experiencing pain and swelling at that 
time.  She presented for treatment by service medical 
personnel on October 26, 1998, and stated that she had been 
experiencing pain and swelling in the left knee for two and 
one-half weeks.

The veteran's enlistment examination in March 1998, shows 
that she reported swollen or painful joints as well as a 
"trick" or locked left knee.  The veteran related having 
undergone arthroscopic surgery of the left knee in December 
1997 to repair a rupture of the medial meniscus and a mal-
aligned patella.  The examining physician noted that the 
veteran did not have any sequelae and referred her for an 
orthopedic consultation.  Examination of the left knee 
revealed very mild persisting swelling, but no tenderness or 
ligamentous laxity; patella tracks were deemed to be normal, 
range of motion was normal, and the quadriceps muscles were 
noted to be strong.  In summary, the orthopedist rendered an 
impression of no significant abnormality with a history of 
arthroscopic surgery of the left knee three and one-half 
months prior to examination.  The veteran's pre-service 
medical records were also obtained which showed a December 1, 
1997, arthroscopic surgery to repair a left knee medial 
meniscus tear.  The veteran was subsequently found to be 
qualified for active duty and her tour began on October 7, 
1998.

As stated above, the veteran's service medical records show 
treatment on October 26, 1998, for pain and swelling in the 
left knee after performing running exercises in basic 
training.  Range of motion was 0 to 120 degrees; McMurray 
sign was painful without click; Lachman's was 2+ with good 
end point.  The treating physician's impression was that the 
veteran had left knee pain that pre-existed her entrance into 
service.  She was recommended for administrative separation 
and advised to follow-up with her civilian orthopedist.  The 
following day, the veteran was found to have been erroneously 
enlisted due to her left knee condition and a medical opinion 
was rendered, following a complete review of the medical 
records, that her left knee condition was not aggravated 
beyond normal progression during the few weeks she was on 
active duty.

Following administrative separation from service on November 
6, 1998, the veteran presented for treatment at the office of 
a private orthopedist.  Magnetic resonance imaging showed a 
torn medial meniscus of the left knee and the veteran 
underwent arthroscopic removal of the medial meniscus in 
December 1998.  Follow-up treatment continued through April 
1999.

In September 1999, the veteran underwent VA examination.  She 
complained of pain, stiffness, and weakness with periodic 
swelling, redness and heat in the left knee when she worked 
out or performed strenuous exercise.  The veteran related 
that she did not participate in any regular treatment and had 
undergone the removal of the left medial meniscus on December 
1, 1998.  X-rays did not show any evidence of degenerative 
joint disease and the examiner diagnosed status-post removal 
of a torn medial meniscus of the left knee by history with 
continued post-operative pain and stiffness.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2000).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions recorded in 
examination reports.  The existence of a condition prior to 
service reported by the veteran as medical history does not 
constitute a notation of such condition, but will be 
considered together with all other material evidence in 
determining the question of commencement of a disease or 
disability.  See 38 C.F.R. § 3.304(b)(1).  Furthermore, 
determinations of whether a condition existed prior to 
service are "based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to . . . manifestations, clinical course, and 
character of the particular injury or disease or residuals 
thereof."  Id.

A preexisting injury or disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must, after 
having determined the presence of a preexisting condition, 
determine whether there has been any measurable worsening of 
the disability during service and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

In the instant case, the evidence clearly shows that the 
veteran entered the service less than one year after having 
had arthroscopic repair of a torn medial meniscus in her left 
knee.  The medical evidence, including impressions and 
diagnoses rendered, shows consistent findings of a torn 
medial meniscus in the left knee following the veteran's 
three weeks of active duty service.  Notwithstanding the fact 
that there were no significant abnormalities found during the 
enlistment examination, the physicians who examined the 
veteran and reviewed all of her medical records during 
service found her condition to have pre-existed service and 
not to have been aggravated beyond normal progression. 

The Board notes that it may only consider independent medical 
evidence of record to support its findings and cannot render 
its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As such, the veteran's contentions 
alone do not constitute competent medical opinions as she is 
a lay person with no medical training or expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And, because the VA 
examination performed in September 1999, was subsequent to 
the veteran's arthroscopic removal of the left knee medial 
meniscus, it does not shed any light on the issue of whether 
a disability preexisted the veteran's active duty or 
increased in severity during service.  

Consequently, the Board is left with the service medical 
opinion that the veteran entered active service with a newly 
repaired torn medial meniscus of the left knee and was 
administratively separated from service with a torn medial 
meniscus of the left knee which was not aggravated beyond 
normal progression by active duty service.  This opinion was 
rendered by service physicians after examining the veteran 
and reviewing all relevant records and is competent evidence 
with respect to this question.  As such, the Board finds that 
there is clear and unmistakable evidence to rebut the 
presumption of soundness upon acceptance into active service.  

Based on the evidence outlined above, the Board finds that 
the residuals of the veteran's left knee medial meniscus tear 
status-post arthroscopic repair preexisted her service and 
was not aggravated by her active service.  Again, the opinion 
that the veteran's preexisting left knee disability was not 
aggravated beyond the normal progression of the condition was 
rendered by service physicians after examining the veteran 
and reviewing all relevant records and is competent evidence 
with respect to this question.  As a result, the veteran's 
claim for entitlement to service connection for a left knee 
injury must be denied.  In making this determination, the 
veteran was afforded the benefit of every reasonable doubt, 
however, the preponderance of the evidence was not found to 
be in equipoise.  See 38 C.F.R. § 3.102.



ORDER

Service connection for the residuals of a left knee medial 
meniscus tear and patellar mal-alignment status-post 
arthroscopic repair is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

